DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/27/2021 for application number 16/448,277. 
Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stovall (Pub. No. 2014/0289160) in view of Pace (Pub. No. 2014/0222512) and Giridhari et al. (Pub. No. 2019/0318407).

In reference to claim 1, Stovall teaches a method (para. 0002) for communicating enhanced feedback from a customer directly to a business entity in real time (customer feedback provided to business, para. 0010-12), the method employing a direct-to-business feedback communication and database management system (server, para. 0057, which can use a database, para. 0083), the method comprising: receiving a search query related to the business entity from a customer device by the direct-to-business feedback communication and database management system (user can search for business, para. 0060); rendering a customer feedback interface with a plurality of feedback categories on the graphical user interface of the customer device in real time by the direct-to-business feedback communication and database management system (feedback form interface is displayed to user including feedback types, which are categories, para. 0058-59, fig. 2); receiving a selection of one or more of the feedback categories and feedback of one or more of a plurality of media types associated with the one or more of the feedback categories based on the selection from the customer device in real time via the customer feedback interface rendered on the customer device by the direct-to-business feedback communication and database management system (user can select category and input feedback, including text, images, videos, and files, para. 0058-59); storing the received feedback in one or more of a plurality of client databases in real time by the direct-to-business feedback communication and database management system (data can be stored in database, para. 0083); extracting one or more feedback elements from the stored feedback in real time by the direct-to-business feedback communication and database management system (feedback elements can be extracted and statistics determined, para. 0077-79); and transmitting the received feedback … directly to the business entity in real time by the direct-to-business feedback communication and database management system (received feedback can be sent to business for display, para. 0077-79).
However, Stovall does not teach rendering information of the business entity on a graphical user interface of the customer device in real time by the direct-to-business feedback communication and database management system; weighting each of the extracted one or more feedback elements based on a predetermined weighting criteria in real time by the direct-to-business feedback communication and database management system; generating a score for the received feedback based on the weighting of the each of the extracted feedback elements in real time by the direct-to-business feedback communication and database management system; transmitting the received feedback with the generated score comprising the enhanced feedback.
Pace teaches rendering information of the business entity on a graphical user interface of the customer device in real time by the direct-to-business feedback communication and database management system (user can search for businesses and display address info about businesses, see figs. 9 and 10, para. 0046-49); weighting each of the extracted one or more feedback elements based on a predetermined weighting criteria in real time by the direct-to-business feedback communication and database management system (feedback is weighted based on different criteria, para. 0039, 0098); generating a score for the received feedback based on the weighting of the each of the extracted feedback elements in real time by the direct-to-business feedback communication and database management system (score generated from feedback, para. 0035-40); transmitting the received feedback with the generated score comprising the enhanced feedback (feedback and score can be sent to the business, para. 0067-68, 0122-25).
It would have been obvious to one of ordinary skill in art, having the teachings of Stovall and Pace before the earliest effective filing date, to modify the feedback as disclosed by Stovall to include score as taught by Pace.
One of ordinary skill in the art would have been motivated to modify feedback of Stovall to include the score of Pace because it can help business managers better monitor problems (Pace, para. 0124-25).
However, Stovall and Pace do not teach wherein the direct-to-business feedback communication and database management system comprises an artificial intelligence engine that applies natural language processing to scan the stored feedback and identify the feedback elements; wherein the generated score comprises an artificial intelligence quality score.
Giridhari teaches wherein the direct-to-business feedback communication and database management system comprises an artificial intelligence engine that applies natural language processing to scan the stored feedback and identify the feedback elements (machine learning used to process natural language in reviews to extract the sentiment for a particular aspect of the reviewed item, para. 0088-0111); wherein the generated score comprises an artificial intelligence quality score (ML is used to determine a score for the sentiment, para. 0112-0130).

One of ordinary skill in the art would have been motivated to modify feedback elements and score of Stovall and Pace to include the AI of Giridhari because it helps better process review comments so businesses know how to improve (Giridhari, para. 0002-04, 0017).
In reference to claim 2, Stovall teaches the method of claim 1, wherein the feedback categories comprise an improvement category, an innovation category, a challenge category, and a praise category (the Examiner notes that the names of the categories are non-functional descriptive material as they merely convey meaning to a human reader, and do not establish a functional relationship between the categories and the computer, see MPEP § 2111.05(III). Stovall teaches three types of feedback, including praise critique and suggestion. It would be obvious a fourth category could be incorporated).
In reference to claim 3, Stovall teaches the method of claim 1, wherein the media types comprise text, image, audio, video, multimedia, and any combination thereof (text, images, and videos – videos are both audio and multimedia, para. 0058-59).
In reference to claim 4, Pace teaches the method of claim 1, wherein the predetermined weighting criteria comprise importance, implementation, gamification, and incentivization (the Examiner notes that the names of the weighting criteria are non-functional descriptive material as they merely convey meaning to a human reader, and do not establish a functional relationship between the weights and the computer, see MPEP § 2111.05(III). Pace teaches two types of weights, para. 0039, it would be obvious that the weighing could be based on four criteria).
In reference to claim 5, Pace teaches the method of claim 1, wherein the direct-to-business feedback communication and database management system renders an interaction option on the customer feedback interface for further communication on the received feedback between the business entity and the customer (see fig. 5C – option displayed on customer’s device to allow further contact).
In reference to claim 6, Stovall teaches a direct-to-business feedback communication and database management system (see system in fig. 1) incorporating a computer system architecture for communicating enhanced feedback from a customer directly to a business entity in real time, the direct-to-business feedback communication and database management system comprising: at least one application computer server comprising at least one processor for controlling a client application deployed on a customer device and rendering a customer feedback interface on the customer device (user device, para. 0057); and at least one processing computer server comprising at least one processor communicatively coupled to the at least one application computer server via a network (server 15, para. 0057), the at least one processor of the at least one processing computer server configured to execute computer program instructions defined by modules of the direct-to-business feedback communication and database management system, the modules of the direct-to- business feedback communication and database management system comprising: a search engine for receiving a search query related to the business entity from the customer device (user can search for business, para. 0060); a feedback communication module for rendering a plurality of feedback categories on the customer feedback interface rendered on the customer device in real time (feedback form interface is displayed to user including feedback types, which are categories, para. 0058-59, fig. 2); the feedback communication module for receiving a selection of one or more of the feedback categories and feedback of one or more of a plurality of media types associated with the one or more of the feedback categories based on the selection from the customer device in real time via the customer feedback interface rendered on the customer device (feedback form interface is displayed to user including feedback types, which are categories, para. 0058-59, fig. 2); a feedback storage module for storing the received feedback in real time in one or more of a plurality of client databases accessed by at least one database computer server of the direct-to-business feedback communication and database management system in real time (data can be stored in database, para. 0083); a feedback processing module for extracting one or more feedback elements from the stored feedback in real time (feedback elements can be extracted and statistics determined, para. 0077-79); and the feedback communication module for transmitting the received feedback directly to the business entity in real time (received feedback can be sent to business for display, para. 0077-79).
However, Stovall does not teach rendering information of the business entity on a graphical user interface of the customer device in real time; the feedback processing module for weighting each of the extracted one or more feedback elements based on predetermined weighting criteria in real time; a feedback scoring module for generating a score for the received feedback based on the weighting of the each of the extracted feedback elements in real time; the feedback communication module for transmitting the received feedback with the generated score comprising the enhanced feedback.
Pace teaches rendering information of the business entity on a graphical user interface of the customer device in real time (user can search for businesses and display address info about businesses, see figs. 9 and 10, para. 0046-49); the feedback processing module for weighting each of the extracted one or more feedback elements based on predetermined weighting criteria in real time (feedback is weighted based on different criteria, para. 0039, 0098); a feedback scoring module for generating a score for the received feedback based on the weighting of the each of the extracted feedback elements in real time (score generated from feedback, para. 0035-40); the feedback communication module for transmitting the received feedback with the generated score comprising the enhanced feedback (feedback and score can be sent to the business, para. 0067-68, 0122-25). 

One of ordinary skill in the art would have been motivated to modify feedback of Stovall to include the score of Pace because it can help business managers better monitor problems (Pace, para. 0124-25).
However, Stovall and Pace do not teach a combination of a feedback processing module and an artificial intelligence (Al) engine for extracting one or more feedback elements from the stored feedback in real time, wherein the artificial intelligence engine applies natural language processing to scan the stored feedback and identify the feedback elements; and wherein the generated score comprises an artificial intelligence quality score.
Giridhari teaches a combination of a feedback processing module and an artificial intelligence (Al) engine for extracting one or more feedback elements from the stored feedback in real time, wherein the artificial intelligence engine applies natural language processing to scan the stored feedback and identify the feedback elements (machine learning used to process natural language in reviews to extract the sentiment for a particular aspect of the reviewed item, para. 0088-0111); and wherein the generated score comprises an artificial intelligence quality score (ML is used to determine a score for the sentiment, para. 0112-0130).
In reference to claim 7, Stovall teaches the direct-to-business feedback communication and database management system of claim 6, wherein the feedback categories comprise an improvement category, an innovation category, a challenge category, and a praise category (the Examiner notes that the names of the categories are non-functional descriptive material as they merely convey meaning to a human reader, and do not establish a functional relationship between the categories and the computer, 
In reference to claim 8, Stovall teaches the direct-to-business feedback communication and database management system of claim 6, wherein the media types comprise text, image, audio, video, multimedia, and any combination thereof (text, images, and videos – videos are both audio and multimedia, para. 0058-59).
In reference to claim 9, Pace teaches the direct-to-business feedback communication and database management system of claim 6, wherein the predetermined weighting criteria comprise importance, implementation, gamification, and incentivization (the Examiner notes that the names of the weighting criteria are non-functional descriptive material as they merely convey meaning to a human reader, and do not establish a functional relationship between the weights and the computer, see MPEP § 2111.05(III). Pace teaches two types of weights, para. 0039, it would be obvious that the weighing could be based on four criteria).
In reference to claim 10, Pace teaches the direct-to-business feedback communication and database management system of claim 6, wherein the feedback communication module renders an interaction option on the customer feedback interface for further communication on the received feedback between the business entity and the customer (see fig. 5C – option displayed on customer’s device to allow further contact).
In reference to claim 11, Stovall teaches a non-transitory computer readable storage medium (para. 0088) having embodied thereon, computer program codes comprising instructions executable by at least one processor for communicating enhanced feedback from a customer directly to a business entity in real time (customer feedback provided to business, para. 0010-12), the computer program codes comprising: a first computer program code for receiving a search query related to the business entity from a customer device (user can search for business, para. 0060); a third computer program code for rendering a customer feedback interface with a plurality of feedback categories on the graphical user interface of the customer device in real time (feedback form interface is displayed to user including feedback types, which are categories, para. 0058-59, fig. 2), wherein the feedback categories comprise an improvement category, an innovation category, a challenge category, and a praise category (the Examiner notes that the names of the categories are non-functional descriptive material as they merely convey meaning to a human reader, and do not establish a functional relationship between the categories and the computer, see MPEP § 2111.05(III). Stovall teaches three types of feedback, including praise critique and suggestion. It would be obvious a fourth category could be incorporated); a fourth computer program code for receiving a selection of one or more of the feedback categories and feedback of one or more of a plurality of media types associated with the one or more of the feedback categories based on the selection from the customer device in real time via the customer feedback interface rendered on the customer device (user can select category and input feedback, including text, images, videos, and files, para. 0058-59), wherein the media types comprise text, image, audio, video, multimedia, and any combination thereof (text, images, and videos – videos are both audio and multimedia, para. 0058-59); a fifth computer program code for storing the received feedback in one or more of a plurality of client databases in real time (data can be stored in database, para. 0083); a sixth computer program code for extracting one or more feedback elements from the stored feedback in real time (feedback elements can be extracted and statistics determined, para. 0077-79); and a ninth computer program code for transmitting the received feedback directly to the business entity in real time (received feedback can be sent to business for display, para. 0077-79).
However, Stovall does not teach a second computer program code for rendering information of the business entity on a graphical user interface of the customer device in real time; a seventh computer program code for weighting each of the extracted one or more feedback elements based on predetermined weighting criteria in real time, wherein the predetermined weighting criteria comprise 
Pace teaches a second computer program code for rendering information of the business entity on a graphical user interface of the customer device in real time (user can search for businesses and display address info about businesses, see figs. 9 and 10, para. 0046-49); a seventh computer program code for weighting each of the extracted one or more feedback elements based on predetermined weighting criteria in real time (feedback is weighted based on different criteria, para. 0039, 0098), wherein the predetermined weighting criteria comprise importance, implementation, gamification, and incentivization (the Examiner notes that the names of the weighting criteria are non-functional descriptive material as they merely convey meaning to a human reader, and do not establish a functional relationship between the weights and the computer, see MPEP § 2111.05(III). Pace teaches two types of weights, para. 0039, it would be obvious that the weighing could be based on four criteria); an eighth computer program code for generating a score for the received feedback based on the weighting of the each of the extracted feedback elements in real time (score generated from feedback, para. 0035-40); transmitting the received feedback with the generated score comprising the enhanced feedback (feedback and score can be sent to the business, para. 0067-68, 0122-25).
It would have been obvious to one of ordinary skill in art, having the teachings of Stovall and Pace before the earliest effective filing date, to modify the feedback as disclosed by Stovall to include score as taught by Pace.
One of ordinary skill in the art would have been motivated to modify feedback of Stovall to include the score of Pace because it can help business managers better monitor problems (Pace, para. 0124-25).

Giridhari teaches wherein wherein an artificial intelligence engine applies natural language processing to scan the stored feedback and identify the feedback elements (machine learning used to process natural language in reviews to extract the sentiment for a particular aspect of the reviewed item, para. 0088-0111); wherein the generated score comprises an artificial intelligence quality score (ML is used to determine a score for the sentiment, para. 0112-0130).
It would have been obvious to one of ordinary skill in art, having the teachings of Stovall, Pace, and Giridhari before the earliest effective filing date, to modify the feedback elements and score as disclosed by Stovall and Pace to include AI as taught by Giridhari.
One of ordinary skill in the art would have been motivated to modify feedback elements and score of Stovall and Pace to include the AI of Giridhari because it helps better process review comments so businesses know how to improve (Giridhari, para. 0002-04, 0017).
In reference to claim 12, Pace teaches the non-transitory computer readable storage medium of claim 11, wherein the ninth computer program code further comprises a tenth computer program code for rendering an interaction option on the customer feedback interface for further communication on the received feedback between the business entity and the customer (see fig. 5C – option displayed on customer’s device to allow further contact).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robertson et al. (Pat. No. 10,114,814) which teaches using ML to extract sentiments from natural language reviews in order to show positive aspects and areas for improvement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174